Fourth Court of Appeals
                                San Antonio, Texas
                                       July 2, 2018

                                   No. 04-16-00838-CR

                                   Avie Lee LOZANO,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR8489
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

       The court’s opinion and judgment in this appeal issued June 20, 2018. Appellant has
filed a pro se “Motion for Reduction of Sentence.” In the motion, it appears appellant is
attempting to raise new appellate issues. We DENY appellant’s motion.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court